PER CURIAM.
The stranding of the Moldcgaard on November 24, 1911, made it impossible for her owners to deliver her to the charterer at the expiration of the Munson charter in January, 1912. At that time she was lying hard aground on Cat Island, and remained there for six months, when she was floated and taken to' New York for repairs, which were not completed until February, 1913. There can be no pretense that the owners did not do all that they were required to do, and all that it was possible to do to float the ship. After this was accomplished the repairs were commenced and proceeded to completion as repidly as possible in the circumstances. It is conceded that the stranding put it out of the owner’s power to deliver the ship at the expiration of the Munson charter, but the libelant contends that she should have been rechartered to him a year later when she was again able to go to sea. There is no ground for the contention that she was not salved and repaired as rapidly as possible, and we arc convinced that a year was fairly required after the stranding before she could have been made ready for service.
The delay was caused by a peril of the sea excepted in both charters, and the owner was therefore relieved. Certainly it was not contemplated by the parties that they were entering into a charter which could be interpreted to begin a year after the expiration of-the Munson charter. We agree with the District Court in thinking that the stranding of the steamer, in such circumstances as to induce her owners believe that she would become a total loss and in any event to make her employment impossible for many months, released them from liability under the charter. It excused both parties, but did not make a new contract.
The attempt to show that a delivery of the steamer in July was contemplated originally, completely failed, especially on the production of the correspondence.' Only a reasonable overlap was contemplated, and a year was. in our opinion, not such an overlap.
Decree affirmed.